
	

114 S919 PCS: To exclude from gross income certain clean coal power grants to non-corporate taxpayers.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 52
		114th CONGRESS1st Session
		S. 919
		[Report No. 114–29]
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To exclude from gross income certain clean coal power
			 grants to non-corporate taxpayers.
	
	
		1.Exclusion from gross income of certain clean coal power grants to non-corporate taxpayers
 (a)General ruleIn the case of an eligible taxpayer other than a corporation, gross income for purposes of the Internal Revenue Code of 1986 shall not include any amount which—
 (1)is received under section 402 of the Energy Policy Act of 2005, and (2)if received by a corporation, would be excluded from gross income under section 118 of the Internal Revenue Code of 1986.
 (b)Reduction in basisThe basis of any property subject to the allowance for depreciation or amortization under the Internal Revenue Code of 1986 which is acquired with any amount to which subsection (a) applies during the 12-month period beginning on the day such amount is received shall be reduced by an amount equal to such amount. The excess (if any) of such amount over the amount of the reduction under the preceding sentence shall be applied to the reduction (as of the last day of the period specified in the preceding sentence) of the basis of any other property held by the taxpayer. The particular properties to which the reductions required by this subsection are allocated shall be determined by the Secretary of the Treasury (or the Secretary's delegate) under regulations similar to the regulations under section 362(c)(2) of such Code.
 (c)Eligible taxpayerFor purposes of this section, with respect to any amount received under section 402 of the Energy Policy Act of 2005, the term eligible taxpayer means a taxpayer that makes a payment to the Secretary of the Treasury (or the Secretary's delegate) equal to 1.18 percent of the amount so received. Such payment shall be made at such time and in such manner as such Secretary (or the Secretary's delegate) shall prescribe. In the case of a partnership, such Secretary (or the Secretary's delegate) shall prescribe regulations to determine the allocation of such payment amount among the partners.
 (d)Effective dateThis section shall apply to amounts received under section 402 of the Energy Policy Act of 2005 in taxable years beginning after December 31, 2011.
			
	April 14, 2015Read twice and placed on the calendar